Citation Nr: 0528075	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) for the 
period of time prior to September 29, 2003.

2.  Entitlement to a disability rating greater than 70 
percent for PTSD for the period of time beginning September 
29, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted service 
connection for PTSD and assigned a disability rating of 30 
percent.  The veteran disagreed with the PTSD rating in 
September 2002.  

By rating decision dated in February 2005, the RO increased 
the veteran's disability rating from 30 percent to 70 percent 
with an effective date of September 29, 2003.  A total rating 
has been granted effective September 29, 2003.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the PTSD 
increased rating claim remains before the Board.  The veteran 
primary concern is his entitlement to a disability rating 
greater than 30 percent for PTSD for the period of time prior 
to September 29, 2003.

The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Since to May 24, 2002, the veteran's PTSD has been 
manifested by total occupational and social impairment due to 
such symptoms as nightmares, flashbacks, hypervigilance, and 
intrusive thoughts.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD, 
since May 24, 2002, have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 9411-9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected PTSD is more 
disabling than initially rated and currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the RO issued a rating decision in 
September 2002 which granted service connection for PTSD and 
assigned a 30 percent evaluation.  The veteran appealed the 
30 percent rating initially assigned.  Hence, the issue of 
the proper evaluation to be assigned the veteran's PTSD from 
the time period beginning with the grant of original service 
connection is now before the Board, pursuant to the Court's 
holding in Fenderson.

In addition, the Board notes that while the veteran's service 
connected PTSD was initially assigned a 30 percent 
evaluation, the veteran was subsequently granted a 70 percent 
evaluation and a total rating in a February 2005 rating 
decision.

There are two periods of time at issue here: from May 24, 
2002 to September 29, 2003, when the veteran's PTSD was 
evaluated as 30 percent disabling; and from September 29, 
2003 to the present, while the veteran's PTSD was evaluated 
as 70 percent disabling.  The Board will consider the proper 
evaluation to be assigned for both time periods, pursuant to 
the Court's holding in Fenderson.

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 
percent disability rating is assigned under DC 9411 when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

	

1.  Prior to September 29, 2003

Evidence relevant to the level of severity of the veteran's 
PTSD prior to September 29, 2003 includes a July 2002 VA 
psychiatric examination.  At that time, the veteran 
complained of nightmares (four times per week), flashbacks 
(as often as once per week), hypervigilance, and intrusive 
thoughts that are sometimes disorienting.  The veteran also 
complained of experiencing intense periods of anger, 
isolating himself from others socially, and having difficulty 
getting along with others.  

The veteran reported that he had been married once but was 
currently divorced and had two children, a daughter age 27 
and a son age 21.  He reportedly maintained contact with both 
children at the time.  The veteran reported working primarily 
as a truck driver since his discharge with the service and 
stated that he last worked in August 2001.  A fire at his 
apartment (where the veteran reportedly lost everything) led 
to increased depression and homelessness.  In January 2002, 
he was hospitalized for his psychiatric problems.           

Upon physical examination, the examiner noted the veteran's 
intellectual functioning to be in the average range, with an 
intact memory.  He was alert and oriented, with organized, 
logical, and goal-directed speech.  His affect was anxious 
and tearful.  There was no evidence of any thought disorder.  
The examiner diagnosed the veteran with PTSD, chronic, and 
assigned a GAF score of 55.  

Also of record are VA treatment notes dated from January 2002 
through September 2003 and a January 2003 psychological 
evaluation ordered by the Social Security Administration.  
These records reflect hospitalizations for the veteran's PTSD 
from January 22, 2002 to August 1, 2002 and again from 
September 4, 2002 through February 1, 2003 with GAF scores 
ranging from 38 to 55.  

      2.  September 29, 2003, to the present

Evidence relevant to the level of severity of the veteran's 
PTSD from September 29, 2003 includes VA hospitalization 
reports showing a recent hospitalization from September 29, 
2003 to December 17, 2003.  Symptoms consisted of sleep 
disturbance, recurrent dreams and nightmares, flashbacks, 
isolation, panic attacks, anger, rage, irritability, anxiety, 
and depression.  

The veteran was afforded a second VA psychiatric examination 
in February 2004.  At that time, the veteran reported that he 
continued to be unemployed and continued to have difficulty 
in maintaining relationships with people.  Following his 
discharge in December 2003, the veteran reported continuing 
to feel unsure about his capacity to cope with life outside 
the hospital.  Upon examination, the examiner assigned a GAF 
score of 25 and opined that the veteran was currently 
unemployable due to his PTSD.   

Records received by the RO indicate that the veteran is 
receiving benefits from the Social Security Administration 
(SSA) based on PTSD.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, while a SSA decision is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation of 100 percent from May 
24, 2002, the date of the veteran's claim.  Given the 
veteran's frequent hospitalizations for his PTSD since May 
2002, the veteran's credible testimony before the Board, and 
the February 2004 VA examiner's opinion that the veteran is 
currently unemployable due to his PTSD, the Board finds that 
veteran's PTSD has resulted in a total occupational 
impairment.  

While the evidence of record does not show that the veteran 
has suffered from all the various symptoms associated with a 
100 percent rating described in DC 9440, the Board has 
considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, 
but as examples of the type and degree of the symptoms, or 
effects, that would justify a particular rating.  The Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).   Thus, as supported by the evidence of record, the 
veteran's symptoms of PTSD more nearly approximate the level 
of impairment associated with a 100 percent evaluation.  

This decision does not imply that the veteran's condition may 
someday improve, however, at this time, in light of the 
evidence as noted above, the Board concludes that the 
veteran's PTSD is productive of impairment warranting the 
higher evaluation of 100 percent from May 24, 2002 under DC 
9411.
	
Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  In a June 2002 
letter, the RO explained the requirements for establishing an 
increased rating for the veteran's PTSD, explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.


ORDER

Entitlement to a disability rating of 100 percent for the 
veteran's PTSD from May 24, 2002 is warranted.  To this 
extent, the appeal is granted.


	                        
____________________________________________
	JOHN C.CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


